      Case 19-35133 Document 2755 Filed in TXSB on 04/27/21 Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION                               ENTERED
                                                                          04/27/2021
IN RE:                           §
ALTA MESA RESOURCES, INC., et al §          CASE NO: 19-35133
                                 §
ALTA MESA HOLDINGS, LP           §          CASE NO: 19-35134
                                 §
ALTA MESA HOLDINGS GP, LLC       §          CASE NO: 19-35135
                                 §
OEM GP, LLC                      §          CASE NO: 19-35136
                                 §
ALTA MESA FINANCE SERVICES CORP. §          CASE NO: 19-35137
                                 §
ALTA MESA SERVICES, LP           §          CASE NO: 19-35138
                                 §
OKLAHOMA ENERGY ACQUISITIONS, §             CASE NO: 19-35139
LP                               §
                                 §
KINGFISHER MIDSTREAM, LLC        §          CASE NO: 20-30218
                                 §
KINGFISHER STACK OIL PIPELINE,   §          CASE NO: 20-30219
LLC                              §
                                 §
OKLAHOMA PRODUCED WATER          §          CASE NO: 20-30220
SOLUTIONS, LLC                   §
                                 §
CIMARRON EXPRESS PIPELINE, LLC §            CASE NO: 20-30221
                                 §
SRII OPCO GP, LLC                §          CASE NO: 20-30222
                                 §
SRII OPCO, LP,                   §          CASE NO: 20-30223
                                 §          Jointly Administered
       Debtors.                  §
                                 §          CHAPTER 11

  ORDER GRANTING TRIBOLET ADVISORS, LLC’S MOTION FOR SUMMARY
     JUDGMENT AND DENYING TRIUMPH ENERGY PARTNERS, LLC’S
                MOTION FOR SUMMARY JUDGMENT




1/2
       Case 19-35133 Document 2755 Filed in TXSB on 04/27/21 Page 2 of 2




       For the reasons stated in the Court’s Memorandum Opinion issued on this date, Triumph’s
Proof of Claim No. 70 is allowed as a general unsecured claim.
        SIGNED 04/27/2021


                                                 ___________________________________
                                                               Marvin Isgur
                                                      United States Bankruptcy Judge




2/2
